         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 1 of 28



     MAYER BROWN LLP
 1
     ANDREW JOHN PINCUS (Pro Hac Vice)
 2   apincus@mayerbrown.com
     1999 K Street, NW
 3   Washington, DC 20006
     Tel: (202) 263-3220 / Fax: (202) 263-3300
 4
     MAYER BROWN LLP
 5
     LEE H. RUBIN (SBN 141331)
 6   lrubin@mayerbrown.com
     DONALD M. FALK (SBN 150256)
 7   dfalk@mayerbrown.com
     SAMANTHA C. BOOTH (SBN 298852)
 8   sbooth@mayerbrown.com
     Two Palo Alto Square, Suite 300
 9
     3000 El Camino Real
10   Palo Alto, CA 94306-2112
     Tel: (650) 331-2000 / Fax: (650) 331-2060
11
     Attorneys for Plaintiff Twitter, Inc.
12                                UNITED STATES DISTRICT COURT
13
                            NORTHERN DISTRICT OF CALIFORNIA
14
                                         OAKLAND DIVISION
15

16    TWITTER, INC.,                                  Case No. 14-cv-4480-YGR
17                                                    TWITTER’S REPLY IN SUPPORT OF
18                         Plaintiff,                 (1) ITS CROSS-MOTION FOR
                                                      SUMMARY JUDGMENT & (2) ITS
19           v.                                       RENEWED MOTION FOR ACCESS TO
                                                      CLASSIFIED MATERIALS
20
      WILLIAM P. BARR, United States Attorney         Date: To Be Determined by the Court
21    General, et al.,
                                                      Courtroom 1, Fourth Floor
22                                                    Judge: Hon. Yvonne Gonzalez Rogers
23                         Defendants.

24

25

26

27

28

                                    TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
           Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 2 of 28

                                                     TABLE OF AUTHORITIES

                                                                                                                                      Page(s)
 1

 2
                                                        TABLE OF CONTENTS
 3
     INTRODUCTION ......................................................................................................................... 1
 4
     ARGUMENT ................................................................................................................................. 2
 5   A.        The Government Has Not Shown that Publication of the 2014 Transparency
               Report Would Cause Grave and Imminent Harm to National Security............................. 2
 6
               1.         The Court Has Already Resolved the Applicable Standard of Review ................. 2
 7
               2.         The Government’s Argument that Twitter Has No Role to Play in Testing
 8                        Its Proffered Evidence Is Contrary to Law ............................................................ 2

 9             3.         The Government’s Unclassified Submissions Are Devoid of the
                          Individualized Analysis the Law Requires ............................................................ 4
10             4.         Likewise, Speculation About Other Companies’ Disclosures Cannot
11                        Justify the Government’s Censorship of Twitter’s Transparency Report ............. 9
               5.         The Lack of Durational Limitation on the Government’s Censorship
12                        Further Precludes a Finding of Narrow Tailoring................................................ 10
13             6.         Twitter’s Cross-Motion Is Properly Focused on the Transparency Report
                          Before the Court ................................................................................................... 11
14
     B.        The Government’s Attempts to Evade Freedman Are Unavailing .................................. 12
15             1.         The Government’s Censorship of Aggregate Reporting Is Materially
16                        Identical, for Purposes of Freedman, to Its Censorship of NSLs......................... 14
               2.         The Government’s Analysis of Butterworth and Seattle Times Continues
17                        to Ignore the Touchstones of the Court’s Freedman Jurisprudence .................... 16
18             3.         The FISA Proceedings Do Not Obviate the Risk of Censorship ......................... 19
19   C.        The Government’s Objections to Twitter’s Alternative Request for Access to the
               Classified Tabb Declaration Are Meritless ...................................................................... 21
20   CONCLUSION ............................................................................................................................ 23
21

22

23

24

25

26

27

28
                                                                           i
                                                   TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
           Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 3 of 28



                                                    TABLE OF AUTHORITIES
 1

 2                                                                                                                                 Page(s)

 3   Cases

 4   Blount v. Rizzi,
        400 U.S. 410 (1971) .................................................................................................................12
 5
     Brecht v. Abrahamson,
 6
        507 U.S. 619 (1993) .................................................................................................................18
 7
     Butterworth v. Smith,
 8      494 U.S. 624 (1990) .....................................................................................................12, 16, 17

 9   Carroll v. President & Comm’rs of Princess Anne,
        393 U.S. 175 (1968) ...............................................................................................12, 13, 19, 23
10
     City of Lakewood v. Plain Dealer Pub. Co.,
11       486 U.S. 750 (1988) .....................................................................................................12, 13, 15
12
     Doe v. Mukasey,
13      549 F.3d 861 (2d Cir. 2008).........................................................................................12, 15, 18

14   Douglas Oil Co. of Cal. v. Petrol Stops Nw.,
        441 U.S. 211 (1979) ................................................................................................................17
15
     Epona, LLC v. Cty. of Ventura,
16      876 F.3d 1214 (9th Cir. 2017) .................................................................................................13
17
     Freedman v. Maryland,
18      380 U.S. 51 (1965) ........................................................................................................... passim

19   Gardels v. CIA,
        689 F.2d 1100 (D.C. Cir. 1982) .................................................................................................3
20
     Halperin v. Nat’l Sec. Council,
21      452 F. Supp. 47 (D.D.C. 1978) ..................................................................................................3
22   Microsoft Corp. v. U.S. Dep’t of Justice,
23      233 F. Supp. 3d 887 (W.D. Wash. 2017) .................................................................................12

24   In re Nat’l Sec. Letter,
         863 F.3d 1110 (9th Cir. 2017) .......................................................................................2, 10, 11
25
     Nat’l Socialist Party of Am. v. Vill. of Skokie,
26      432 U.S. 43 (1977) (per curiam) ........................................................................................12, 13
27   Real v. City of Long Beach,
        852 F.3d 929 (9th Cir. 2017) ...................................................................................................13
28
                                                                           ii
                                                    TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
           Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 4 of 28

                                                      TABLE OF AUTHORITIES

                                                                                                                                         Page(s)
 1

 2
     Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc.,
 3       487 U.S. 781 (1988) ...........................................................................................................12, 13

 4   Seattle Times Co. v. Rhinehart,
        467 U.S. 20 (1984) .......................................................................................................12, 17, 18
 5
     Snepp v. United States,
 6      444 U.S. 507 (1980) ...................................................................................................................3
 7
     United States v. Aguilar,
 8      515 U.S. 593 (1995) .............................................................................................................4, 16

 9   United States v. L.A. Tucker Truck Lines, Inc.,
        344 U.S. 33 (1952) ...................................................................................................................18
10
     United States v. Nat’l Treasury Emps. Union,
11      513 U.S. 454 (1995) .............................................................................................................4, 16
12
     Vance v. Universal Amusement Co.,
13      445 U.S. 308 (1980) ...........................................................................................................12, 14

14   Wilson v. CIA,
        586 F.3d 171 (2d Cir. 2009).......................................................................................................3
15
     Statutes, Rules & Orders
16
     18 U.S.C. § 2709 ............................................................................................................................15
17
     18 U.S.C. § 3511 ..............................................................................................................................6
18

19   50 U.S.C. § 1805 ..............................................................................................................................8

20   50 U.S.C. § 1824 ..............................................................................................................................8

21   50 U.S.C. § 1842 ..............................................................................................................................8

22   50 U.S.C. § 1861 ....................................................................................................................7, 8, 19
23   50 U.S.C. § 1874 ......................................................................................................................15, 18
24   50 U.S.C. § 1881a ......................................................................................................................8, 19
25   Executive Order 13526, 75 Fed. Reg. 707 (Dec. 29, 2009) ................................................... passim
26
     Federal Rule of Civil Procedure 56(d) ..........................................................................................22
27

28
                                                                           iii
            TWITTER’S MEM P&A IN OPPOSITION TO DEFENDANTS’ MSJ & ISO TWITTER’S CROSS-MOTION
                                                                       - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 5 of 28

                                               TABLE OF AUTHORITIES

                                                                                                                       Page(s)
 1

 2
     Order, In re Accuracy Concerns Regarding FBI Matters Submitted to the FISC,
 3      No. Misc. 19-02 (FISA Ct. Dec. 17, 2019) ..............................................................................20

 4   Other Authorities
 5   Bryon Tau & Dustin Volz, Secretive Surveillance Court Rebukes FBI Over
        Handling of Wiretapping of Trump Aide, WALL ST. J. (Dec. 17, 2019),
 6      available at https://www.wsj.com/articles/secretive-surveillance-court-
 7      rebukes-fbi-over-handling-of-surveillance-of-trump-aide-11576615299 ...............................20

 8   Charlie Savage, We Just Got a Rare Look at National Security Surveillance. It
        Was Ugly., N.Y. TIMES (Dec. 11, 2019), available at
 9      https://www.nytimes.com/2019/12/11/us/politics/fisa-surveillance-
        fbi.html?action=click&module=Top%20Stories&pgtype=Homepage ...................................20
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                 iv
           TWITTER’S MEM P&A IN OPPOSITION TO DEFENDANTS’ MSJ & ISO TWITTER’S CROSS-MOTION
                                                                      - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 6 of 28




 1                                           INTRODUCTION
 2          The Government largely avoids addressing the central question in this case—whether
 3   Twitter’s publication of its now six-year-old 2014 Transparency Report (“Transparency
 4   Report”), will “pose a clear and present danger or imminent harm to national security.” Order,
 5   Dkt. No. 172, at 2. Instead, the Government claims that, as a private litigant, Twitter has nothing
 6   meaningful to say about whether the Government can censor its Transparency Report. And it
 7   seeks to justify its prior restraint by pointing to remedies that Twitter currently is not seeking
 8   (e.g., an injunction against Government censorship of all future transparency reports by Twitter),
 9   as well as concerns about trends that are certainly not implicated by a single Transparency
10   Report. As shown below, none of the Government’s justifications for prohibiting Twitter’s
11   publication of its Transparency Report can survive strict scrutiny. Nor can the Government
12   identify any durational limitation on its restraint of the data in Twitter’s Transparency Report—
13   or even point to any mechanism that would require the Government periodically to revisit the
14   ongoing need for nondisclosure.
15          Indeed, the Government does not dispute that its censorship of the Transparency Report
16   lacked Freedman’s procedural safeguards. Rather, the Government seeks to avoid the weight of
17   authority applying Freedman to publication of individual NSLs by arguing that the
18   Government’s censorship here is meaningfully different when those NSLs (or FISA orders) are
19   aggregated. That position is untenable, as is the Government’s position that the precise source
20   of the Government’s power to censor Twitter’s speech—statutory versus Executive classification
21   authority—is dispositive of whether procedural safeguards are constitutionally required. Like its
22   discretion to censor individual NSLs, the Government’s discretionary restraint on Twitter’s
23   aggregate reporting bears the hallmarks of a classic censorship scheme.
24          For these and other reasons discussed below, the Government’s censorship of Twitter’s
25   Transparency Report violates the First Amendment.
26

27

28
                                                       1
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 7 of 28



                                                ARGUMENT
 1

 2   A.     The Government Has Not Shown that Publication of the 2014 Transparency Report
            Would Cause Grave and Imminent Harm to National Security.
 3
            1.      The Court Has Already Resolved the Applicable Standard of Review.
 4
            The Government’s attempt to dilute the applicable standard of review (Opp. at 2–5)
 5
     disregards governing law: Both this Court and the Ninth Circuit have confirmed that restrictions
 6
     on electronic communications service providers’ (“ECSPs”) speech about their receipt of
 7
     national security process are “content-based prior restraint[s]” that must pass strict scrutiny. Dkt.
 8
     No. 172, at 2; In re Nat’l Sec. Letter, 863 F.3d 1110, 1114 (9th Cir. 2017) [“In re NSL”]. The
 9
     Ninth Circuit has specifically directed that, in the context of as-applied challenges, strict scrutiny
10
     requires an “individualized analysis” of the speech and speaker in question. Id. at 1125. And
11
     this Court has squarely held that, in the context of its proposed speech here, Twitter is “akin to a
12
     newspaper or television network” to whom the Pentagon Papers standard applies; therefore, the
13
     Government’s restraints are unconstitutional unless it can show that “grave and serious” or
14
     “imminent” harm to national security would flow from Twitter’s proposed disclosures. Dkt. No.
15
     172, at 2, 14, 17, 20–21 (explaining why the “Government’s efforts to distinguish Pentagon
16
     Papers fail”). Thus, contrary to the Government’s effort to recast the prior holdings of this Court
17
     and the Ninth Circuit as unresolved disputes (Opp. at 2–3), Pentagon Papers’ heightened
18
     application of strict scrutiny governs this case.1
19

20          2.      The Government’s Argument that Twitter Has No Role to Play in Testing Its
                    Proffered Evidence Is Contrary to Law.
21
            As a threshold matter, the Government claims that Twitter’s arguments are “speculative,”
22
     that Twitter is asking the Court to substitute Twitter’s judgment about national security for the
23
     Government’s, and that Twitter’s arguments are accordingly entitled to “no weight” because
24

25
     1
      Simultaneously, the Government incorrectly treats the Court’s “inclin[ation]” to reconsider its
26   denial of the Government’s motion for summary judgment (Dkt. No. 301), as a finding by the
27   Court that the evidence in the Classified McGarrity Declaration meets the Government’s burden
     under strict scrutiny. Opp. at 6–7. But the whole purpose of the Court’s Order to Show Cause
28   was to permit both parties opportunity to brief that very question. See generally id.
                                                          2
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 8 of 28




 1   Twitter is not a national security expert. Opp. at 9–12. That is a distortion of Twitter’s position
 2   and is contrary to law.
 3          Twitter’s briefing merely highlights the facial, logical defects in the Government’s
 4   unclassified declaration and suggests a roadmap that the Court may consider in assessing the
 5   classified information and ultimately the constitutionality of the Government’s censorship of
 6   Twitter’s Transparency Report. Those arguments are not “speculative,” and none of the
 7   Government’s cases hold that private litigants have no role to play in testing the sufficiency of
 8   the Government’s proffered showing. The Government overreads Halperin, in which the court
 9   simply noted that “nothing in this record or plaintiff’s submissions justifie[d]” substituting the
10   court’s or plaintiff’s judgment for the government’s where the government had provided “more
11   than sufficient basis” to justify its classification of the information. Halperin v. Nat’l Sec.
12   Council, 452 F. Supp. 47, 51 (D.D.C. 1978) (emphasis added). Nothing in Halperin supports the
13   Government’s current claim that Twitter has nothing relevant to say about whether the record
14   constitutionally justifies the Government’s censorship decision.
15          Nor does Halperin, or any authority cited by the Government, require the Court to turn a
16   blind eye to the totality of information in the public domain in assessing an ongoing need for
17   secrecy. Both Twitter and the Court are as capable as the Government of assessing the
18   information that is publicly available via the FISA statutes, the governmental aggregate reporting
19   related to national security process, Dkt. No. 315, and other public disclosures (like the NSLs
20   Twitter has published, see Rubin Declaration ISO Cross-Motion (“Rubin Decl.”) Ex. 13 (Dkt.
21   No. 312-13)).
22          The Government’s remaining appeals for deference rest on authorities involving
23   restraints on speech by former government employees.2 Both the Supreme Court and this Court
24   have found that the deference in that setting does not apply to “restrictions on unwilling
25   members of the public” because “a government employee ‘voluntarily assume[s] a duty of
26
     2
27     E.g., Snepp v. United States, 444 U.S. 507, 512 (1980) (speech by former CIA agent); Gardels
     v. CIA, 689 F.2d 1100 (D.C. Cir. 1982) (same); Wilson v. CIA, 586 F.3d 171 (2d Cir. 2009)
28   (same).
                                                       3
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 9 of 28




 1   confidentiality.’” Order, Dkt. No. 172, at 19 (quoting United States v. Aguilar, 515 U.S. 593,
 2   606 (1995)). Thus, “Congress may impose restraints on the job-related speech of public
 3   employees that would be plainly unconstitutional if applied to the public at large.” United States
 4   v. Nat’l Treasury Emps. Union, 513 U.S. 454, 465–66 (1995).
 5          3.      The Government’s Unclassified Submissions Are Devoid of the
 6                  Individualized Analysis the Law Requires.

 7          As explained in Twitter’s Cross-Motion (at 7–14), the Government has not engaged in

 8   the kind of individualized analysis of Twitter’s Transparency Report that the First Amendment

 9   requires—much less shown that such an analysis could ultimately justify its ongoing censorship

10   of that Report.3 As examples of its supposed “individualized analysis,” the Government

11   continues to point to harm that could flow from publication of numerous aggregate reports “over

12   time.” Opp. at 6 (citing Unclassified Tabb Declaration (“Tabb Decl.”), Dkt. No. 309-1 ¶¶ 7, 17,

13   18); see, e.g., id. ¶ 7 (“Disclosure of the information Twitter seeks to publish would provide

14   highly valuable insights into . . . how [the Government’s] surveillance activities change over

15   time”); id. ¶ 17 (claiming that Twitter’s disclosures would reveal “incremental increases or

16   decreases in collection over time”); id. ¶ 21 (claiming that numerous aggregate reports could

17   “tend to reveal an increase or decrease in collection”) (emphases added). None of these

18   arguments provides a justification for censoring the 2014 Transparency Report.

19          Moreover, the Government continues to point to the same assertions that this Court

20   previously rejected as “boilerplate,” Order, Dkt. No. 172, at 18, and which could be applied to

21   literally any ECSP simply by substituting the company name. Specifically, the Government

22   quotes statements in the Unclassified Tabb Declaration that Twitter’s disclosures would give

23   adversaries an effective “roadmap to the existence or extent of Government surveillance” on

24

25   3
       Twitter continues to maintain that the Government cannot satisfy its burden, under strict
     scrutiny, solely by reference to post-hoc rationalizations like those offered in the Tabb
26   Declarations. At minimum, the Court should take into consideration the Government’s
27   consistent refusal to produce one shred of documentation regarding its actual reasons, in 2014,
     for classifying Twitter’s Transparency Report in assessing the credibility of the post-hoc
28   justifications offered in the Tabb Declarations.
                                                      4
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 10 of 28




 1   Twitter, including “highly valuable insights” into (1) “where and how the United States is or is
 2   not deploying its investigative and intelligence resources”; (2) “which communications services
 3   may or may not be secure”; (3) “which types of information may or may not have been
 4   collected”; and (4) “to what extent the United States is or is not aware of the activities of these
 5   adversaries.” Opp. at 5–6 (quoting Tabb Decl., Dkt. No. 309-1 ¶¶ 5, 7). But the Government
 6   stops short of actually tethering any of these broad assertions to any piece of specific information
 7   sought to be disclosed in Twitter’s Transparency Report. The Government’s failure to do so is
 8   fatal under strict scrutiny.
 9           For example, the Government’s Unclassified Tabb Declaration does not provide a clue as
10   to how the mere disclosure that Twitter received (hypothetically) 60 NSLs or FISA orders during
11   a single six-month reporting period more than six years ago could reveal anything meaningful
12   about how the Government is deploying its intelligence resources today and whether Twitter is
13   “secure.” And this omission is particularly glaring given the infinitesimally small numbers that,
14   as the Government has acknowledged, Twitter is proposing to disclose. For example, the
15   Government has authorized Twitter to disclose that “only 0.0000919 percent . . . of Twitter’s
16   total users” were “affected” by national security process during the period covered by the
17   Transparency Report. See Rubin Decl., Ex. 3, at p. 2 (Dkt. No. 312-3). The Government
18   calculated that percentage by taking the upper limit of one of its reporting bands (249) and
19   dividing that figure by Twitter’s user base. Id. But with percentages this small, it seems
20   inconceivable that more specific figures—e.g., that only 0.00000919 percent of Twitter users
21   were affected by national security process in a reporting period—would impose any materially
22   different risk to national security.
23           The Government likewise has not supported its boilerplate claim that any disclosure in
24   the Transparency Report could reveal non-public insights into the “types of information” the
25   Government has collected from Twitter. The individual NSLs that Twitter has published already
26   reveal the specific categories of information the Government seeks with NSLs. See Rubin Decl.,
27   Ex. 13 (Dkt. No. 312-9); Cross-Motion at 8–9. Merely disclosing the total number of NSLs that
28   Twitter has received—without any disclosure of their content—tells the public far less about the
                                                   5
                                       TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 11 of 28




 1   types of information the Government may collect than the public already knows. Thus, if the
 2   content of individual NSLs may be revealed without harm to national security, then it must be
 3   the case that the generic aggregate data Twitter seeks to disclose would not cause grave or
 4   imminent harm.
 5          The same analysis applies to any disclosures in the Transparency Report about the total
 6   amount of FISA process Twitter may have received. The Government has never plausibly
 7   explained why the bare fact of whether Twitter has ever received FISA process must be a secret4
 8   —especially when the public knows both that Twitter is a recipient of NSLs, and even the
 9   categories of information the Government has sought from Twitter using NSLs. Indeed, the fact
10   that Twitter had received NSLs used to be a secret as well. But the recent modification of the
11   NSL regime to incorporate Freedman-compliant judicial review (18 U.S.C. § 3511) has led
12   directly to increased disclosure of the Government’s use of this investigative method. It is telling
13   that, now subject to that constitutionally required scrutiny, the Government on multiple
14   occasions has been unable to justify its restraint on the disclosure of individual NSLs after the
15   surveillance they authorized has concluded. Equally important, the Government has pointed to
16   no grave or imminent harm that has flowed from the disclosure of individual NSLs. That recent
17   experience in the NSL context therefore casts serious doubt on the Government’s claim that far
18   less detailed information—the mere fact of whether Twitter received any FISA process during
19   one reporting period more than six years ago—would harm national security.
20          The Government’s argument also focuses on the harm that would supposedly flow from a
21   revelation that an ECSP like Twitter received no process pursuant to a particular FISA title.
22   Opp. at 8 & nn. 5–6. But like its other claims of harm, the Government fails to connect this
23   abstract concern to the Twitter-specific disclosures in the Transparency Report (some of which
24   do not even relate to Twitter’s receipt of FISA process) or to explain how a title-specific
25   aggregate disclosure of zero would tell adversaries anything meaningful.
26

27   4
      See Opp. at 8 n. 6 (information the Government seeks to protect includes “whether . . . FISA
28   process, if any, Plaintiff has received”).
                                                      6
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 12 of 28




 1           Take for example Title V, which authorizes the collection of business records. 50 U.S.C.
 2   § 1861(a). A hypothetical disclosure that six years ago, Twitter received zero requests under
 3   Title V would not mean that the Government was incapable of subpoenaing those records, only
 4   that the Government did not have the requisite probable cause under Title V to gather
 5   information with respect to any Twitter user (or had otherwise not yet obtained the FISA order).
 6   And to the extent Twitter seeks to disclose that it has received “zero” of any particular type of
 7   process in the Transparency Report, the Government has not shown how grave or imminent
 8   harm would flow from that singular disclosure. Indeed, companies have disclosed when they
 9   received zero national security requests or zero of a particular kind of request (e.g., requests for
10   content versus non-content), and the Government has neither prohibited those disclosures nor
11   shown any resulting harm. See Twitter Supplemental Request for Judicial Notice (“Supp. RJN”)
12   Exs. A–E.
13           The Government argues nevertheless that, by process of elimination, disclosing the
14   absence of process under particular FISA titles, coupled with aggregate data, could tend to reveal
15   which titles Twitter must have received process under. Opp. at 8 & n.5. But as discussed above,
16   the Government has not shown that simply confirming Twitter’s receipt of FISA process
17   generally or under any particular FISA provision—i.e., the same information that is already
18   publicly available in the NSL context—would cause grave and imminent harm to national
19   security. Thus, whether disclosure of the “zero” would tend to reveal that information is
20   irrelevant.5
21           The Government also argues that Twitter’s disclosures would reveal insights into whether
22   a platform is “safe,” “secure,” or has become “more or less safe over time.” Opp. at 6, 11. In
23   assessing these claims (including whatever additional detail is included in the Classified Tabb
24   Declaration), the Court should consider that, under the FISA’s plain text, surveillance or
25

26   5
       As important, the Government’s argument provides no basis for restricting Twitter’s proposed
27   disclosure of the total number of NSL orders it has received, much less the aggregate amount of
     national security process it has received (both pieces of information Twitter seeks to disclose in
28   the Transparency Report).
                                                       7
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 13 of 28




 1   information-gathering activity is driven by whether the Government has “probable cause” to
 2   believe that the “target” of surveillance “is a foreign power or an agent of a foreign power,” or
 3   that surveillance of the target will reveal “foreign intelligence information” or otherwise “protect
 4   against international terrorism or clandestine intelligence activities.”6 As a consequence, the
 5   revelation that the Government had the requisite evidence to justify FISA surveillance on a
 6   particular number of Twitter accounts six years ago would appear to say absolutely nothing
 7   about whether the Government would have an evidentiary basis to target the same (or a greater
 8   or lesser) number of Twitter users today.
 9          Independently, because of the sheer size of Twitter’s platform (more than a hundred
10   million daily active users)—and because the public already knows that Twitter is a recipient of
11   national security process—no foreign adversary could rationally believe that they could use
12   Twitter’s platform without risk of Government surveillance (i.e., that the platform is “safe” or
13   “secure” for terrorist communications).7 There is thus no meaningful risk that any disclosure in
14   Twitter’s Transparency Report would reveal anything beyond what foreign adversaries already
15   know about the Government’s ability to gather information that they share with Twitter pursuant
16   to the FISA and NSL regimes.
17          Finally, the Court should closely scrutinize the Government’s claim that the disclosures
18   in the Transparency Report could permit adversaries to glean valuable insights into the extent to
19   which “the United States is or is not aware of the activities of these adversaries.” Opp. at 6
20   (quoting Tabb Decl. ¶ 7). As explained above, disclosures about the total number of accounts or
21   6
       See, e.g., 50 U.S.C. §§ 1805(a)(2) (Title I), 1824(a)(2) (Title III) (requiring “probable cause”);
22   id. §§ 1842(c)(2) (Title IV), 1861(b)(2) (Title V) (requiring certification that the target likely has
     or will receive “foreign intelligence information” and that surveillance be “relevant to an
23   ongoing investigation to protect against international terrorism or clandestine intelligence
     activities”); id. § 1881a (Title VII) (authorizing the “targeting of persons reasonably believed to
24   be located outside the United States to acquire foreign intelligence information”).
25   7
      Notably, the Government’s use of the “secure” platform concept to describe Twitter is a
     misnomer that appears intended to lend undue credence to its argument. In the Department of
26   Justice, the term “secure communications” is typically reserved for communications conducted
27   over a secure, encrypted form of communication. That term would never apply to
     communication via Twitter—a public platform—as that term is generally understood in
28   Department of Justice parlance.
                                                       8
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 14 of 28




 1   persons under surveillance do not reveal which accounts are under surveillance—particularly
 2   when, as here, the aggregate number of orders received corresponds to an extremely small
 3   percentage of users. See Rubin Decl. Ex. 3, at 2 (Dkt. No. 312-3) (September 9, 2014 FBI letter
 4   authorizing Twitter to disclose that only “[up to] 0.0000919 percent” of users were subject to
 5   surveillance).
 6             The Government’s final attempt to show that its analysis is “individualized” rests on
 7   claims that members of ISIS have used social media, including Twitter, to broadcast their
 8   terrorist messages. Opp. at 5–6; Tabb Decl. ¶¶ 22–23 (Dkt. 309-1). The Government claims that
 9   it therefore must be able to surveil Twitter “without disclosures” that would “reveal the extent
10   and nature of such surveillance and capabilities.” Tabb Decl. ¶ 23 (Dkt. 309-1). But, certainly
11   nothing in the Unclassified Tabb Declaration demonstrates that the specific disclosures in the
12   Transparency Report would reveal any harmful information about the scope of its surveillance of
13   ISIS members on Twitter, or of any other Twitter user. Neither can Twitter conceive of anything
14   in the Classified Tabb Declaration that would demonstrate that the disclosure of the
15   Transparency Report would jeopardize any ongoing surveillance of ISIS.
16             4.     Likewise, Speculation About Other Companies’ Disclosures Cannot Justify
17                    the Government’s Censorship of Twitter’s Transparency Report.

18             Though the Government downplays its reliance on hypothetical disclosures by other

19   ECSPs, it ultimately concedes that “the likelihood of additional disclosures by other companies”

20   is a basis for its ongoing restrictions on Twitter’s Transparency Report. Opp. at 14. But that

21   reasoning rests on a chain of conjecture about what other ECSPs might do if Twitter were

22   permitted to publish its Transparency Report, how the Government might respond, and whether

23   the Government could carry its burden with respect to different information, a different speaker,

24   and under different circumstances. Cross-Motion at 11–12. Such broad-scale speculation is the

25   antithesis of narrow tailoring, and cannot possibly serve as a basis to suppress the Transparency

26   Report.

27             The Government claims that Executive Assistant Director Tabb’s “slippery slope”

28   predictions are not speculative because Google, Microsoft, and others sued the Government over
                                                       9
                                       TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 15 of 28




 1   aggregate reporting restrictions six years ago. Opp. at 13. But that history does not change the
 2   speculative nature of the Government’s predictions of what may happen in the future. Moreover,
 3   the possibility that the Government is also imposing unconstitutional restraints on other ECSPs
 4   is hardly a reason to find the restraint on Twitter constitutional. It would be ironic to allow the
 5   Government to justify its censorship of Twitter’s Transparency Report on the basis of prior
 6   challenges to its speech restraints, given that those challenges led to greater transparency—i.e.,
 7   strong evidence that those restraints were unconstitutional.8
 8          5.      The Lack of Durational Limitation on the Government’s Censorship Further
 9                  Precludes a Finding of Narrow Tailoring.

10          The Government cannot dispute that, to be narrowly tailored, secrecy obligations must

11   end when nondisclosure is no longer necessary to protect national security. Order, Dkt. No. 186,

12   at 9 (citing In re NSL, 863 F.3d at 1126–27). The censorship here fails that requirement in two

13   respects. First, the Government simply has not “justif[ied] the continued necessity of

14   nondisclosure” of Twitter’s now six- to seven-year-old data, as it must to survive an as-applied

15   challenge. In re NSL, 863 F.3d at 1127. Second, the Government has “offered no evidence

16   regarding when the classification decision at issue here was made, nor . . . when or if it will

17   expire,” Dkt. No. 186, at 9, nor identified any applicable review procedures that reasonably

18   assure the nondisclosure obligation will expire when no longer necessary, 863 F.3d at 1126–27.

19          In urging to the contrary, the Government points only to (a) the bromide that

20   “classification cannot be indefinite” (Executive Order 13526, 75 Fed. Reg. 707 (Dec. 29, 2009)

21   (“E.O. 13526”) § 1.5(d)); (b) that derivative classifications generally cannot “exceed 25 years”

22   (id. § 2.2(f)) (with some exceptions); and (c) that it has unilateral authority to declassify data

23
     8
24     The Government’s argument also fails to respond to Twitter’s point (supported by the June
     2013 letters, Rubin Decl. Exs. 6–10)—that the Government has consistently failed to engage in
25   the individualized analysis that strict scrutiny requires. Cross-Motion 13; see also Dkt. No. 322
     (conceding no fact dispute with respect to Twitter’s stated facts on this topic). Indeed, the
26   Government’s ongoing refusal to produce a shred of evidence regarding its original bases or
27   process for classifying Twitter’s Transparency Report provides serious reason to doubt that the
     Government engaged in the narrow tailoring and individualized scrutiny the First Amendment
28   requires.
                                                       10
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
         Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 16 of 28




 1   about ECSPs’ receipt of national security process, as the Director of National Intelligence
 2   (“DNI”) did back in 2014 following the Snowden leaks about the Government’s sweeping
 3   surveillance of Americans’ phone records. Opp. at 5 n.3. Notably absent is any durational
 4   limitation on the censorship of the Transparency Report itself.
 5          In any event, none of these identified provisions comes anywhere close to resembling the
 6   review procedures found to satisfy narrow tailoring in In re NSL. Dkt. No. 186, at 9. NSL
 7   nondisclosure obligations must be re-reviewed both at the conclusion of the related investigation
 8   and “three years after an investigation is begun,” In re NSL, 863 F.3d at 1126—far earlier than
 9   the 25 years contemplated by E.O. 13526.9 Those procedures are further “supplemented” by the
10   availability of Freedman-compliant judicial review, id. at 1126–27—yet another feature lacking
11   here. And they are mandatory. If the DNI’s 2014 declassification illustrates anything, it is that
12   the Government will not voluntarily reconsider the need for secrecy outside of extreme public
13   pressure or judicial intervention. That history underscores why the Executive’s unilateral
14   discretion in deciding whether and when to lift the veil of secrecy on more granular aggregate
15   reporting is not constitutionally sufficient to ensure narrow tailoring.
16          6.      Twitter’s Cross-Motion Is Properly Focused on the Transparency Report
17                  Before the Court.

18          The Government attempts to distract from its inability to justify its censorship of the

19   Transparency Report by pointing to other relief sought in the SAC—including Twitter’s request

20   to publish similar data in subsequent years. But that prayer for relief is irrelevant to whether the

21   Government has justified its censorship of the 2014 Transparency Report. Twitter confined its

22   Cross-Motion to that question because the record as to other reporting periods has not been

23   developed, which is necessary for the Court to conduct the “individualized analysis” that

24   governing law requires. See In re NSL, 863 F.3d at 1125. It is not a “mischaracteriz[ation]” of

25

26
     9
27    Indeed, the Termination Procedures’ provision requiring prompt re-review for individual NSLs
     casts serious doubt on the Government’s suggestion that nondisclosure of aggregate data that is
28   10, 25, or even 50 years old could be justified. See Opp. at 10–11.
                                                      11
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 17 of 28




 1   Twitter’s pleading (see Opp. at 7) for Twitter to confine its Cross-Motion to the Transparency
 2   Report that has always been the centerpiece of this litigation.
 3   B.     The Government’s Attempts to Evade Freedman Are Unavailing
 4
            The Government does not dispute that its censorship of the Transparency Report lacked
 5
     any of the procedural safeguards required by Freedman v. Maryland, 380 U.S. 51, 58–60 (1965).
 6
     Rather, the Government argues only that Freedman should not apply at all. But that position is
 7
     contrary to the analysis applied by every other court that has addressed on the merits whether
 8
     Freedman applies to nondisclosure obligations issued in connection with national security
 9
     process. See, e.g., Doe v. Mukasey, 549 F.3d 861, 877 (2d Cir. 2008); Microsoft Corp. v. U.S.
10
     Dep’t of Justice, 233 F. Supp. 3d 887, 905–07 (W.D. Wash. 2017).
11
            In advocating its anomalous position, the Government presents narrow exceptions to the
12
     Freedman doctrine as rules, and dicta as holding. The Government points to Seattle Times Co. v.
13
     Rhinehart, 467 U.S. 20 (1984) and Butterworth v. Smith, 494 U.S. 624 (1990) as supposed
14
     exemplars of the Court’s Freedman jurisprudence. But those cases do not even mention
15
     Freedman—much less call into question the deeply rooted rule (recognized by this Court) that
16
     prior restraints must comport with “both the procedural safeguards [in Freedman v. Maryland]
17
     and [with] substantive strict scrutiny requirements.” Dkt. No. 172, at 8; see e.g., City of
18
     Lakewood v. Plain Dealer Pub. Co., 486 U.S. 750 (1988) (applying Freedman to ordinance
19
     regulating placement of news racks); Riley v. Nat’l Fed’n of the Blind of N. Carolina, Inc., 487
20
     U.S. 781, 801–02 (1988) (applying Freedman to licensing scheme); Vance v. Universal
21
     Amusement Co., 445 U.S. 308, 317 (1980) (applying Freedman to judicial restraints imposed
22
     pursuant to nuisance statute); Nat’l Socialist Party of Am. v. Vill. of Skokie, 432 U.S. 43, 43–44
23
     (1977) (per curiam) (applying Freedman to refusal to stay restraining order that prohibited First
24
     Amendment-protected activity); Blount v. Rizzi, 400 U.S. 410 (1971) (applying Freedman to
25
     Postmaster discretion to censor mail); Carroll v. President & Comm’rs of Princess Anne, 393
26
     U.S. 175, 181 (1968) (applying Freedman to restraining order).
27

28
                                                      12
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 18 of 28




 1           Nor has Freedman been generally confined to movie censorship schemes, as the
 2   Government claims. See Opp. at 17 n.10. The Supreme Court has applied Freedman broadly,
 3   including to a mayor’s discretion over the placement of news racks on city sidewalks, City of
 4   Lakewood, 486 U.S. at 771–72, to a restraining order that precluded political parties from
 5   holding rallies, Carroll, 393 U.S. at 181, to a state’s imposition of licensing requirements on
 6   professional fundraisers, Riley, 487 U.S. at 801, and even to the denial of a request to stay an
 7   injunction pending appeal, National Socialist Party, 432 U.S. at 43. Likewise, the Ninth Circuit
 8   has applied Freedman to a licensing scheme governing commercial weddings. Epona, LLC v.
 9   Cty. of Ventura, 876 F.3d 1214, 1221–22, 1225 (9th Cir. 2017).
10          In each of these cases, the Court’s application of Freedman did not, as the Government
11   suggests, turn on whether the restraint at issue superficially resembled what the Government
12   deems a “classic” movie censorship scheme. Rather, the Supreme Court’s decisions have been
13   consistently guided by “the time-tested knowledge that in the area of free expression . . . placing
14   unbridled discretion in the hands of a government official or agency … may result in
15   censorship.” City of Lakewood, 486 U.S. at 757, 762 (also emphasizing that the Court’s
16   jurisprudence is guided by “the unique risks associated with censorship”); accord Riley, 487 U.S.
17   at 801–02 (applying Freedman specifically because the State authority at issue “carrie[d] with it
18   (unless properly constrained) the power directly and substantially to affect the speech” of
19   regulated parties); see also Real v. City of Long Beach, 852 F.3d 929, 935 (9th Cir. 2017)
20   (recognizing that Freedman applies to prior restraints that “create[] the possibility that
21   constitutionally protected speech will be suppressed”).
22          Indeed, far from limiting Freedman to the obscenity context, the Supreme Court has
23   recognized that prompt and adversarial judicial proceedings are even more important in cases
24   involving restraints on “political” speech, for which “timeliness may be [more] important” than it
25   is for publication of “allegedly obscene books.” Carroll, 393 U.S. at 182.
26

27

28
                                                      13
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 19 of 28



            1.      The Government’s Censorship of Aggregate Reporting Is Materially
 1
                    Identical, for Purposes of Freedman, to Its Censorship of NSLs.
 2
            The Government’s attempts to distinguish cases applying Freedman to censorship of
 3
     speech under the NSL law are equally unavailing. The Government argues that restraints on
 4
     aggregate data (like the proposed disclosures in the 2014 Transparency Report) are imposed
 5
     pursuant to its discretionary “classification” guidelines, whereas restraints on individual NSLs
 6
     are imposed pursuant to statutory discretion (under the NSL law). The Government further
 7
     argues that its authority to classify information flows primarily from Article II of the
 8
     Constitution—not from any particular statute.
 9
            But even assuming that is so,10 the Government has not shown how the claimed
10
     constitutional origin of its authority to prohibit speech in any way mitigates either (1) the initial
11
     burden on the speaker to seek permission to speak or (2) the danger that, because the Justice
12
     Department’s “business is to censor,” it will “be less responsive than a court . . . to the
13
     constitutionally protected interests in free expression.” Freedman, 380 U.S. at 57–58.
14
     Moreover, the Supreme Court has specifically held that the source of the restraint does not matter
15
     as long as it carries a risk of “unconstitutional” suppression of speech “if erroneously entered.”
16
     Vance, 445 U.S. 308, 317 (1980) (state nuisance statute authorizing suits in the name of the state
17
     to abate obscene material were subject to Freedman—even though “the temporary prior restraint
18
     [on speech] [wa]s entered by a state trial judge rather than an administrative censor”; that did not
19
     “sufficiently distinguish this case from Freedman v. Maryland” because it “does not change the
20
     unconstitutional character of the restraint if erroneously entered.”). Thus, even if Article II and
21
     E.O. 13526 were the sole sources of the Government’s authority to censor aggregate reporting,
22
     that scheme still bears the hallmarks of a censorship system. In these circumstances, the lack of
23
     any mechanism for an ECSP like Twitter to obtain prompt, Government-initiated judicial review
24
     of restraints on aggregate reporting—whether under E.O. 13526, § 1874(c), or any other
25
     statute—renders the restraint on Twitter’s Transparency Report unconstitutional.
26

27
     10
      E.O. 13526 expressly purports to be based on the Executive’s authority under “the laws of the
28   United States”—not only under the Executive’s constitutional authority. Id. (preamble).
                                                  14
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 20 of 28




 1          The Government also argues that § 1874(c) does not set up a censorship scheme because
 2   it is framed permissively and does not explicitly use the word “declassification.” Opp. at 16–17.
 3   But that argument likewise ignores the import of subsection (c), which confirms that, for
 4   disclosures outside the safe harbor bands codified in § 1874(a), the Government has unilateral
 5   discretion to decide whether to permit more up-to-date or specific disclosures with respect to
 6   individual ECSPs. That authority to permit disclosures necessarily encompasses the authority to
 7   deny them, too. Such unilateral discretion to permit or deny speech, based on its content, is the
 8   hallmark of a traditional censorship scheme. See, e.g., City of Lakewood, 486 U.S. at 763.
 9          These same defects preclude the Government’s attempt to distinguish Doe v. Mukasey as
10   involving the Government’s exercise of its statutory discretion under the NSL law, rather than its
11   purportedly constitutional discretion under its classification guidelines. Opp. at 16–18. The
12   Government’s unilateral discretion to restrain speech it deems “classified” under E.O. 1352611 is
13   materially identical to its unilateral discretion to restrain speech because it meets the
14   “certification” criteria in the NSL law.12 The essence of both schemes is that the Government
15   may forbid speech if the Government decides that its content would harm the national security,
16   including the Government’s counter-intelligence and surveillance efforts. Because the character
17   of the prior restraint is the same, there is nothing “unprecedented” about applying Freedman to
18   Government censorship of Twitter’s speech about the national security process that it has
19   received.13
20
     11
21     E.O. 13526 permits information to be classified if its “unauthorized disclosure . . . reasonably
     could be expected to cause damage,” “serious damage,” or “exceptionally grave damage to the
22   national security” of the United States, E.O. 13526 § 1.2, and the information pertains to one or
     more of eight categories, including “intelligence activities,” and “foreign relations or foreign
23   activities of the United States, including confidential sources.” Id. § 1.4.
     12
24      The NSL law vests the Government with discretion to require nondisclosure provisions be
     included in individual NSLs if the FBI “certifies that [disclosure] may result in—(i) a danger to
25   the national security of the United states; (ii) interference with a criminal, counterterrorism, or
     counterintelligence investigation; (iii) interference with diplomatic relations; or (iv) danger to the
26   life or physical safety of any person.” 18 U.S.C. § 2709(c)(1).
     13
27     The logical flaw in the Government’s position that Freedman’s applicability turns on the
     source of the Government’s censorship authority is highlighted by its self-described authority for
28   regulating disclosure of NSLs. It emphatically insists that its power to prohibit the disclosure of
                                                    15
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 21 of 28




 1          Nor would applying Freedman’s procedural safeguards to restraints on aggregate
 2   reporting mean that Freedman attaches “whenever the Government seeks to protect . . .
 3   classified information from disclosure,” as the Government claims. Opp. at 17. Given the
 4   substantially diminished First Amendment protection accorded government employees and
 5   contractors (see discussion supra, at 3–4), a ruling applying Freedman here obviously would not
 6   require its application to the flow of classified information within the Government and between
 7   the Government and its contractors.
 8          The present use of the Government’s classification authority is fundamentally different
 9   from the Government’s typical exercise of its classification authority because it is directed at an
10   “unwilling member[] of the public.” Aguilar, 515 U.S. at 606 (emphasis added); accord Nat’l
11   Treasury Emps. Union, 513 U.S. at 465–66. Twitter is unaware of any circumstances—outside
12   the use of compulsory process—in which the Government uses its classification authority to
13   censor members of the general public who have not voluntarily assumed a relationship with the
14   Government. The Government’s parade-of-horribles is accordingly misplaced.
15          2.      The Government’s Analysis of Butterworth and Seattle Times Continues to
16                  Ignore the Touchstones of the Court’s Freedman Jurisprudence.

17          The Government’s superficial analogies to Butterworth and Seattle Times continue to

18   ignore the guiding principles of those cases and Freedman. The Court’s concern in Freedman

19   was that schemes which require pre-publication discretionary review inherently create a “danger

20   that [the censor will] be less responsive than a court—part of an independent branch of

21   government—to the constitutionally protected interests in free expression.” Freedman, 380 U.S.

22   at 57–58.

23

24
     individual NSLs is statutory (Opp. at 17–18), yet it has censored Twitter’s proposed aggregate
25   reporting of NSLs pursuant to its classification authority. See Rubin Decl. Ex. 3 (Dkt. No. 312-
     3). But it would make no sense to treat the Government’s ability to censor Twitter from
26   disclosing the receipt of one NSL any differently from the Government’s ability to restrain
27   Twitter from saying it received 100 NSLs. The First Amendment framework applicable to both
     disclosures—as well as to aggregate disclosures about an ECSP’s receipt of FISA process—is
28   the same.
                                                      16
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 22 of 28




 1          In Butterworth, the Court likewise noted “[t]he potential for abuse of” Florida’s
 2   prohibition on “disclosure by a witness of his own [grand jury] testimony”: that law enforcement
 3   could use grand jury proceedings “as a device to silence those who know of unlawful conduct or
 4   irregularities on the part of public officials.” 494 U.S. 624, 633, 635–36 (1990). Relying in part
 5   on that concern, the Court struck down Florida’s restraint on an individual’s own grand jury
 6   testimony as unconstitutional.14 But the Court found those same concerns absent in the
 7   prohibition on disclosure of other witnesses’ testimony—which the Court found justified by
 8   countervailing interests in “the proper functioning” and integrity of the “grand jury system.” Id.
 9   at 630–31 (quoting Douglas Oil Co. of Cal. v. Petrol Stops Nw., 441 U.S. 211, 218 (1979)). The
10   latter speech restriction also does not involve any discretionary, content-based judgments about
11   what information can or cannot be safely disclosed and therefore does not carry the same risk of
12   over-censorship identified in Freedman.15
13          Conversely, here, the Government is afforded unilateral discretion to make content-based
14   determinations about whether ECSPs may publish aggregate information about their receipt of
15   process that is more granular than the USAFA reporting bands. That discretionary scheme
16   necessarily puts the Government in the position of a paradigmatic censor.
17          Equally fatal to the Government’s position, neither Butterworth nor Seattle Times
18   actually addressed whether Freedman applied to the restraints before them—much less held that
19   it did not. The Government treats the Court’s silence in these two cases as authority that
20

21   14
       Though ultimately irrelevant, the Government’s narrow reading of Butterworth as not
22   extending to a witness’s testimony before a grand jury is inconsistent with the Court’s statement
     that “we do not believe [Florida’s] interests warrant a permanent ban on the disclosure by a
23   witness of his own testimony once a grand jury has been discharged.” Id. at 632 (emphasis
     added). The Government relies on Justice Scalia’s concurrence, in which no other Justice joined.
24   Id. at 636. But the very fact that the Government’s reading depends on a one-Justice
25   concurrence confirms that its view failed to persuade the remainder of the Court.
     15
        Seattle Times was likewise concerned about the “significant potential for abuse” of the
26   discovery process to cause “delay and expense,” and to invade “privacy interests of litigants and
27   third parties.” 467 U.S. 20, 34–35 (1984). The court accordingly found the need to preserve the
     integrity of the judicial process (to prevent it from becoming a forum for abuse) to justify
28   conferring “substantial latitude” in “trial court[s] . . . to fashion protective orders.” Id. at 36.
                                                      17
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 23 of 28




 1   Freedman was held to be inapplicable.16 But that is contrary to the fundamental principle that
 2   issues not “squarely addressed” are not stare decisis in later cases. Brecht v. Abrahamson, 507
 3   U.S. 619, 631 (1993); accord United States v. L. A. Tucker Truck Lines, Inc., 344 U.S. 33, 38
 4   (1952) (Where an issue was neither “raised in briefs or argument nor discussed in the opinion of
 5   the Court . . . . the case is not a binding precedent on th[at] point.”).
 6           In any event, a principal rationale of Freedman is that those tasked with making
 7   censorship decisions are inherently less likely than an independent court to robustly protect free
 8   expression. 380 U.S. at 57–58. This case, and the history that precipitated it, is a case in point.
 9   In 2013, the Government took the position that any disclosures by ECSPs about their receipt of
10   process in bands smaller than 0-1000 was classified and would harm national security. Rubin
11   Decl. Exs. 6–10. When faced with the prospect of judicial scrutiny, however, those bands were
12   reduced, including to bands of 0-99, and 0-250 (depending on how the information is
13   aggregated). 50 U.S.C. § 1874(a); cf. Rubin Decl. Ex. 1 (Dkt. No. 312-1). Similarly, it was the
14   Second Circuit’s ruling in Doe v. Mukasey that led to the incorporation, in the NSL law, of a
15   Freedman-compliant mechanism for prompt judicial review. And it has been the as-applied
16   challenges to individual NSLs, brought pursuant to that mechanism, that have led to greater
17   transparency of the Government’s use of NSLs. History therefore shows that the Government,
18   when left to its own devices, is far less sensitive than the courts to the public’s “constitutionally
19   protected interests in free expression.”
20           The Government’s subjective view that the speech in Twitter’s Transparency Report does
21   not enhance public debate because it does not accuse the Government of misconduct is entirely
22   irrelevant and, in any event, misses the point. Opp. at 20–21. Freedman’s application does not
23   turn on the content of individual speech, but on whether the system of prior restraint bears the
24

25

26   16
       Though Seattle Times stated that prohibitions on “dissemination of discovered information”
27   were not “classic prior restraint[s]” that required the typical “exacting” substantive scrutiny
     afforded prior restraints, the Court said nothing about Freedman’s procedural requirements. 467
28   U.S. 20, 33 (1984).
                                                        18
                                       TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 24 of 28




 1   classic dangers of a censorship system. Here, for the reasons shown above, the Government’s
 2   prior restraint possesses the key attributes of a traditional censorship scheme.
 3          3.      The FISA Proceedings Do Not Obviate the Risk of Censorship.
 4
            The Government continues erroneously to suggest that Freedman is somehow satisfied
 5
     here by virtue of the judicial review provisions applicable to individual NSLs and FISA orders.
 6
     Opp. at 22–23. But as this Court has previously recognized (Dkt. No. 172, at 18), that argument
 7
     “does not address the question of whether the Government’s prohibition on publication of a
 8
     completely different set of information—the aggregate numbers, whether actual numbers or in
 9
     ranges—requires judicial review be provided.” Dkt. No. 186, at 9; see also Cross-Motion at 15.
10
            It is equally irrelevant that every FISA order begins with judicial proceedings before the
11
     Foreign Intelligence Surveillance Court (“FISC”). That procedure would provide the requisite
12
     check against Executive censorship as to particular FISA orders only if the FISC courts actually
13
     reviewed the constitutionality of nondisclosure obligations imposed by the Executive in
14
     individual FISA orders before those orders issued. But as already explained, they do not. See
15
     Cross-Motion at 21 & n.16. Attempting to obfuscate that fact, the Government points to
16
     provisions authorizing FISC courts to review “challenge[s]” to “the legality of . . . any
17
     nondisclosure order imposed in connection with the [FISA] order” by recipients of the FISA
18
     orders—i.e., after those orders have already been issued. 50 U.S.C. § 1861(f) (cited Opp. at 23);
19
     accord 50 U.S.C. § 1881a(i)(4)(C). But those provisions, which permit judicial review only if an
20
     individual recipient affirmatively challenges a nondisclosure obligation, do not support the
21
     Government’s argument that FISC proceedings inherently satisfy Freedman’s concerns about
22
     censorship as to each and every order that emanates from that process. Furthermore, as
23
     discussed above, none of the Government’s cited authority provides a mechanism for judicial
24
     review of restrictions on aggregate reporting.
25
            More fundamentally, the wholly ex parte nature of FISC proceedings is inherently
26
     incompatible with the safeguards Freedman requires. Carroll, 393 U.S. at 181 (government’s
27
     use of ex parte proceedings to obtain a restraining order violated Freedman because, in the
28
                                                      19
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 25 of 28




 1   context of prior restraints, “the Court has insisted upon careful procedural provisions, designed
 2   to assure the fullest presentation and consideration of the matter which the circumstances
 3   permit.”). Inspector General Michael Horowitz’s recent report (“Horowitz Report”) underscores
 4   how the Government’s one-sided FISA process fails to guard against abuse. The Horowitz
 5   Report chronicles a litany of “errors and omissions,” including numerous applications in which
 6   FBI agents “cherry-picked . . . evidence,” “omitting material that cut” against their application,
 7   and “passed that misleading portrait onto the court” in order to obtain permission to conduct
 8   various surveillance. See Charlie Savage, We Just Got a Rare Look at National Security
 9   Surveillance. It Was Ugly., N.Y. TIMES (Dec. 11, 2019), available at
10   https://www.nytimes.com/2019/12/11/us/politics/fisa-surveillance-
11   fbi.html?action=click&module=Top%20Stories&pgtype=Homepage. In response, the FISC
12   issued a rare public order directing the FBI to submit, by January 10, 2020, a “sworn written
13   submission of what it has done, and plans to do, to ensure that the statement of facts in each FBI
14   application accurately and completely reflects information possessed by the FBI that is material
15   to any issue presented by the application.” Order, In re Accuracy Concerns Regarding FBI
16   Matters Submitted to the FISC, No. Misc. 19-02 (FISA Ct. Dec. 17, 2019) (finding that the FBI’s
17   handling of the FISA applications described in the Horowitz Report “was antithetical to the
18   [Government’s] heightened duty of candor”); Bryon Tau & Dustin Volz, Secretive Surveillance
19   Court Rebukes FBI Over Handling of Wiretapping of Trump Aide, WALL ST. J. (Dec. 17, 2019),
20   available at https://www.wsj.com/articles/secretive-surveillance-court-rebukes-fbi-over-
21   handling-of-surveillance-of-trump-aide-11576615299.
22          And finally, the Government’s attempt to paint the FISA process as a built-in,
23   constitutionally adequate safeguard against censorship is inconsistent with the Government’s
24   position that restraints on aggregate reporting do not emanate from the FISA or NSL statutes at
25   all—but rather from the Government’s separate “classification” authority. See, e.g., Rubin Decl.
26   Ex. 3 (Dkt. No. 312-3) (FBI letter to Twitter). In light of the Government’s position, it would
27   not matter if, hypothetically, the FISC conducted a review of every single restraint on disclosure
28   of individual FISA orders. The FISC still would not have conducted any review of the
                                                   20
                                     TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 26 of 28




 1   Government’s purported exercise of its discretion, under E.O. 13526, to classify aggregate
 2   information about Twitter’s receipt of FISA process (if any), like its purported classification of
 3   Twitter’s 2014 Transparency Report.
 4          The Government’s argument that no such mechanism should be required for restraints on
 5   aggregate reporting because the USAFA does not forbid aggregate reporting is equally
 6   misplaced. Opp. at 16–17. As long as the Government chooses to “classify,” and thereby
 7   censor, all aggregate data about ECSPs’ receipt of process outside of the USAFA bands,
 8   Freedman requires a mechanism for would-be speakers like Twitter to seek and obtain prompt,
 9   Government-initiated judicial review of prior restraints imposed under the USAFA and E.O.
10   13526. Nor does the Government’s claim that the restraint derives from its classification
11   authority (E.O. 13526) somehow make it impossible for the Government to comply with
12   Freedman. Opp. at 23. On the contrary, the Government already has a roadmap, in the NSL
13   law, as to what changes would bring its censorship scheme over the reporting of aggregate data
14   into compliance with Freedman.
15   C.     The Government’s Objections to Twitter’s Alternative Request for Access to the
16          Classified Tabb Declaration Are Meritless.

17          In its Opposition to the Government’s Renewed Motion, Twitter also renewed its prior

18   request for access to the classified evidence—now contained in the Classified Tabb

19   Declaration—that the Government claims requires judgment in its favor.

20          The Government objects, first, that the Court’s Order to Show Cause precludes that

21   request. Opp. at 24. But the Order merely states that the “Court is inclined to conclude that the

22   classified McGarrity Declaration cannot be disclosed to counsel for Twitter based upon the

23   national security concerns it raises” and invited the parties’ views on that tentative position. Dkt.

24   No. 301, at 2. Moreover, because the Classified Tabb Declaration was first submitted after that

25   Order, in support of the Government’s current motion for summary judgment, the Court has yet

26   to consider whether this declaration—either in whole or in part—could be disclosed to Twitter’s

27   cleared counsel without implicating national security concerns.

28
                                                      21
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
          Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 27 of 28




 1           The Government’s second objection is equally meritless. The Government claims that
 2   Twitter’s request is not supported by the requisite affidavit or declaration specifying the facts
 3   Twitter would seek through further discovery and why those facts would preclude summary
 4   judgment. Opp. at 24. The Government’s argument disregards the extended record in this
 5   case—which dates back to September 2016 when Twitter first moved for an order requiring
 6   Defendants to initiate an expedited security clearance process. Dkt. No. 124. In particular, in
 7   December 2018, Twitter submitted its Request for Access to the Classified Steinbach
 8   Declaration (Dkt. No. 250), which was supported by a detailed declaration from Twitter’s
 9   cleared counsel (Dkt. No. 250-1). These and other submissions make abundantly clear (a) the
10   “specific facts” to which Twitter is seeking access (those in the Classified Tabb Declaration),
11   and (b) and why Twitter believes access to those facts is essential to Twitter’s ability to make its
12   case.
13           Furthermore, Twitter’s Cross-Motion repeats the reasons that it previously identified in
14   seeking access to the Classified Steinbach Declaration (Dkt. Nos. 265, 292): that it “needs access
15   to the Classified Tabb Declaration—the core of the Government’s defense—in order to
16   meaningfully counter the Government’s claim that its prior restraint is constitutional.” Cross-
17   Motion at 24. These reasons have not materially changed, even if the Government’s current
18   justification for its censorship of the Transparency Report is now embodied in the Classified
19   Tabb Declaration in lieu of the Classified Steinbach Declaration. The Government’s authorities
20   are inapposite: Each addressed circumstances in which no declaration was ever filed or in which
21   the party failed to specify the discovery to which it claimed to be entitled.17
22           Moreover, Rule 56(d) is not even necessary to Twitter’s request for access, as Twitter’s
23   request separately “is supported by fundamental principles of due process.” Cross-Motion at 24.
24   Thus, while framed in this setting as a Request under Rule 56(d), Twitter independently is
25   seeking access to the Classified Tabb Declaration on the basis of its fundamental right to be able
26
     17
27     In Shaw v. Thomas, for example, the Plaintiff had failed to request any discovery at all; the
     Court denied the plaintiff’s Rule 56(d) motion because “the parties agree that no pending
28   discovery matters need to be resolved.” 2019 WL 162729, at *3 (N.D. Cal. Jan. 10, 2019).
                                                      22
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
        Case 4:14-cv-04480-YGR Document 326 Filed 12/18/19 Page 28 of 28




 1   to review (and directly respond to) the evidence the Government has offered against Twitter in
 2   this litigation. Cf. Carroll, 393 U.S. at 181.
 3                                             CONCLUSION
 4          For the reasons set forth herein, the Court should grant Twitter’s Cross-Motion for
 5   Summary Judgment and deny the Government’s Motion. Specifically, Twitter seeks judgment in
 6   its favor on the portions of Counts I and II discussed herein, as well as on Count III to the extent
 7   derivative of any relief granted under Twitter’s Counts I and II.
 8
      Dated: December 18, 2019                        MAYER BROWN LLP
 9

10                                                    /s/ Lee H. Rubin
                                                      LEE H. RUBIN (SBN 141331)
11                                                    SAMANTHA C. BOOTH (SBN 298852)
                                                      Attorneys for Plaintiff Twitter, Inc.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      23
                                      TWITTER’S REPLY ISO ITS CROSS-MOTION - Case No. 14-cv-4480-YGR
